

116 HRES 533 IH: Recognizing the accomplishments of professional surfer and surfwear executive Danny Kwock.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 533IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Rouda submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the accomplishments of professional surfer and surfwear executive Danny Kwock.
	
 Whereas Danny Kwock was born in 1961 in Honolulu, Hawaii; Whereas, at age 8, Danny Kwock began surfing in Waikiki, Hawaii;
 Whereas, at age 12, Danny Kwock moved to Newport Beach, California, and began surfing at the Wedge; Whereas Danny Kwock joined the Western Surfing Association, the longest running amateur surfing association in the United States, in Huntington Beach, California;
 Whereas while attending high school in Newport Beach, Danny Kwock signed sponsorship deals with Quiksilver, Rip Curl, and McCoy Surfboards;
 Whereas Danny Kwock was one of the leaders of the California New Wave surfers in the late 1970s and early 1980s;
 Whereas, in 1986, Danny Kwock was named Marketing Director for Quiksilver; Whereas Danny Kwock helped develop the Quiksilver in Memory of Eddie Aikau contest at Waimea Bay, Hawaii, that was first held in 1984;
 Whereas Danny Kwock helped develop the Men Who Ride Mountains contest at Maverick’s, one of the wildest, heaviest, most dangerous big-wave spots on Earth, first held in 1999 in California;
 Whereas Danny Kwok helped bring future world surfing champions Kelly Slater and Lisa Andersen to the Quiksilver team; and
 Whereas, in 2002, Kwock was named President of Quicksilver’s new Quicksilver Entertainment division: Now, therefore, be it
	
 That the House of Representatives recognizes the accomplishments of professional surfer and surfwear executive Danny Kwock and his important role in establishing coastal Orange County as a focal point of the surf industry.
		